Writ of habeas corpus in the nature of an application to fix bail upon Kings County Indictment No. 14966/94.
Upon the papers filed in support of the application and after hearing oral argument in support thereof and in opposition thereto, it is
Adjudged that the writ is sustained, without costs or disbursements, to the extent of fixing bail on Kings County Indictment No. 14966/94 at the sum of $250,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.